 Case: 4:20-cr-00287-JAR Doc. #: 17 Filed: 06/17/20 Page: 1 of 2 PageID #: 38


                               UNITED STATES DISTRICT COURT                   SUPPRESSED
                                                                                              I
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
                                                                                    FILED
                                                                                 JUN 1 7 2020
UNITED STATES OF AMERICA,                        )
                                                 )                             U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF MO
               Plaintiff,                        )                                   ST.LOUIS
                                                 )
v.                                               )
                                                 )
LORENZO YOUNG and                                )          4:20CR00287 JAR/SPM
JADEN ALLEN,                                     )
                                                 )
               Defendants.                       )

                                         INDICTMENT

                                          COUNT ONE

The Grand Jury charges that:

       On or about June 7, 2020, in St. Louis County, within the Eastern District of Missouri,

                                    LORENZO YOUNG and
                                       JADEN ALLEN,

the Defendants herein, aiding and abetting each other, with intent to cause death and serious bodily

hann, took from the person and presence of another, by force, violence, and intimidation, a motor

vehicle, that is, a 2013 Chrysler 200, that had been transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(1).

                                         COUNT TWO

The Grand Jury further charges that:

       On or about June 7, 2020, in St. Louis County, within the Eastern District of Missouri,

                                   LORENZO YOUNG and
                                      JADEN ALLEN,
 Case: 4:20-cr-00287-JAR Doc. #: 17 Filed: 06/17/20 Page: 2 of 2 PageID #: 39




the Defendants herein, aiding and abetting each other, knowingly possessed and brandished a

firearm, in furtherance of a crime of violence for which they may be prosecuted in a court of the

United States, that is, armed carjacking as charged in Count One.

       In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

Title 18, United States Code, Section 924(c)(l)(A)(ii).

                                                            A TRUE BILL


                                                            FOREPERSON
JEFFREY B. JENSEN
United States Attorney



JAMES REDD #66172MO
Assistant United States Attorney




                                                                    (
